DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Clams 1 and 12 have been amended as per Applicant’s amendment filed on June 01, 2022.  No claims have been canceled.  Claims 1-18 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gwon (US 20190326361 A1, Published October 24, 2019) in view of Oh (US 20190035860 A1, Published January 31, 2019).
As to claim 1, Gwon discloses a touch display panel comprising: 
a display unit comprising a plurality of pixels having an emissive area and a non-emissive area (Gwon at Figs 5-7, in particular, areas surrounding light emitting element is analogous to a non-emissive area); 
an encapsulation unit disposed on the display unit and encapsulating the plurality of pixels (Gwon at Fig. 5, encapsulation unit 140); 
a touch sensor unit comprising a plurality of touch sensors disposed on the encapsulation unit (Gwon at Figs. 3-6; ¶ [0040] discloses “Touch-sensing lines 154 and touch-driving lines 152 are disposed on the second inorganic encapsulation layer 146 of the encapsulation unit 140”);  
a color filter layer disposed on the touch sensor unit and comprising a color filter overlapping with the emissive area and a black matrix overlapping with the non-emissive area (Gwon at Fig. 9; ¶ [0077]); 
a touch routing line and a touch pad connected to each of the touch sensors and located in a bezel area (Gwon at Figs. 2, 5, routing lines 160 and touch pad 170; ¶ [0054] discloses “The touch pad 170 is connected to the routing line 160, which is disposed on the lateral surface of the encapsulation unit 140 via a lower connection electrode 182 and first and second upper connection electrodes 172 and 174”); 
a crack prevention layer disposed between the touch routing line and the touch pad in a bending area (Gwon at Figs. 2, 5, crack prevention layer 188; ¶ [0060] discloses “[0060] The crack prevention layer 188 is formed of an organic insulating material having greater strain and higher impact resistance than the inorganic insulating film.”); 
a touch link line interconnecting the touch routing line and the touch pad via a lower part of the crack prevention layer in the bending area (Gwon at Figs. 2, 5, second connection electrode 174 is below crack prevention layer 188); and 
a touch passivation layer disposed on each of the touch sensors (Gwon at Fig. 5, touch protection film 158; ¶ [0052] discloses “The touch protective film 158 is formed to cover the touch-sensing lines 154 and the touch-driving lines 152, thus preventing the touch-sensing lines 154 and the touch-driving lines 152 from corroding due to external moisture or the like. The touch protective film 158 is formed in a film or thin-film configuration using an organic insulating material such as epoxy or acrylic, or is formed of an inorganic insulating material such as SiNx or SiOx.”).
The embodiment of Fig. 5 does not disclose that the touch link line has the touch passivation layer, and that the touch passivation layer comprises: a first end cover area covering an end of the touch routing line on a first end of the crack prevention layer; and a second end cover area covering an end of the touch pad in a pad area comprising a second end of the crack prevention layer.
However, the embodiment of Fig. 10 does disclose that the touch link line has the touch passivation layer, and that the touch passivation layer comprises: a first end cover area covering an end of the touch routing line on a first end of the crack prevention layer; and a second end cover area covering an end of the touch pad in a pad area comprising a second end of the crack prevention layer (Gwon at Fig. 10, lateral protection films 148; ¶ [0080] discloses “The lateral protective films 148 shown in FIG. 10 are formed to cover the lateral surfaces of the routing line 160 and the touch pad 170, which are exposed to the outside, in order to prevent the exposure of the lateral surfaces of the routing line 160 and the touch pad 170. The lateral protective films 148 can prevent an increase in resistance due to defective electrochemical corrosion, which may be caused by exposure of the lateral surfaces of the routing line 160 and the touch pad 170. The lateral protective films 148 are formed together with the touch protective film 158 and are formed of the same material as the touch protective film 158. For example, the lateral protective films 148 are formed in a film or thin-film configuration using an organic insulating material such as epoxy or acrylic, or are formed of an inorganic insulating material such as SiNx or SiOx.”).
The embodiment of Fig. 5 of Gwon discloses a base touchscreen device upon which the claimed invention is an improvement.  The embodiment of Fig. 10 of Gwon discloses a comparable touchscreen device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to the embodiment of Fig. 5 of Gwon the teachings of the embodiment of Fig. 10 of Gwon for the predictable result of preventing electrochemical corrosion of routing lines 160 and touch pads 170 (Gwon at ¶ [0080]).
Gwon does not disclose that the touch passivation layer is extended to cover a side profile of an end of the encapsulation unit in a bezel area and extended to cover the touch link line in the bezel area.
However, Oh does disclose that the touch passivation layer is extended to cover a side profile of an end of the encapsulation unit in a bezel area and extended to cover the touch link line in the bezel area (Oh at Figs. 7, 9D, in particular, touch protective film 190).
 Gwon discloses a base touchscreen device upon which the claimed invention is an improvement.  Oh discloses a comparable touchscreen device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Gwon the teachings of Oh for the predictable result of providing an organic light emitting display having touch sensors which may achieve process simplification and cost reduction, and a method of fabricating the same (Oh at ¶ [0006]).
As to claim 2, the combination of Gwon and Oh discloses the touch display panel according to claim 1, wherein the first end cover area and the second end cover area are separated from each other by the bending area therebetween (Gwon at Fig. 10).
As to claim 3, the combination of Gwon and Oh discloses the touch display panel according to claim 1, wherein the touch routing line is connected to the touch link line via a first contact hole in a jumping unit adjacent to the bending area (Gwon at Figs 5, 10, first connection contact hole 184a and routing contact hole 150), and 
wherein the first contact hole is formed through at least one insulating layer and exposes a side surface of the first end of the crack prevention layer, wherein the touch routing line is located on the first end of the crack prevention layer while overlapping with the first contact hole (Gwon at Figs. 5, 10; ¶ [0056]), and 
wherein the touch passivation layer is connected to the first end cover area while covering the touch routing line overlapping with the first contact hole (Gwon at Fig. 10, lateral protective film 148).
As to claim 4, the combination of Gwon and Oh discloses the touch display panel according to claim 3, wherein the touch pad comprises: a lower touch pad connected to the touch link line (Gwon at Figs. 5, 10, transparent conductive film 161); and 
an upper touch pad connected to the lower touch pad via a second contact hole in the pad area (Gwon at Figs. 5, 10, opaque conductive film 163), 
wherein the second contact hole is formed through the at least one insulating layer to expose a second side surface of the crack prevention layer, wherein the upper touch pad is located on the second end of the crack prevention layer and an end of the insulating layer while overlapping with the second contact hole (Gwon at Figs. 5, 10 opening in crack prevention layer 188 where contact hole 176 is located) 
wherein the second end cover area covers an end of the upper touch pad located on the second end of the crack prevention layer and the end of the insulating layer (Gwon at Fig. 10, lateral contact film contacting pad contact hole 176).
As to claim 5, the combination of Gwon and Oh discloses the touch display panel according to claim 4, wherein each of the first and second end cover areas of the touch passivation layer has a thickness less than a thickness of the touch passivation layer located on each of the touch sensors (Gwon at Fig. 10; MPEP 2144.04(IV) establishes the changes in shape/configuration or size/proportion are obvious).
As to claim 6, the combination of Gwon and Oh discloses the touch display panel according to claim 4, wherein each of the touch link line and the lower touch pad is formed of an identical metal on an identical layer to one electrode belonging to the display unit (Gwon at Figs. 5, 10, lower connection electrode 182 and gate electrode 132; ¶ [0055]), and 
wherein each of the touch routing line and the upper touch pad is formed of an identical metal on an identical layer to one electrode belonging to the touch sensor unit (Gwon at Figs. 5, transparent conductive film 161 and opaque conductive film 163; ¶ [0064]-[0067]) .
As to claim 7, the combination of Gwon and Oh discloses the touch display panel according to claim 4, wherein the display unit comprises: 
a circuit element layer comprising a plurality of thin film transistors (TFTs) (Gwon at Figs. 3, 5, 10, driving TFT 130 layer); and 
a light-emitting element layer comprising a plurality of light-emitting elements disposed on the circuit element layer (Gwon at Figs. 3, 5, 10, light emitting element 120 layer), 
wherein the encapsulation unit is disposed on the circuit element layer and seals the light-emitting element layer (Gwon at Figs. 3, 5, 10, encapsulation unit 140), and 
the touch link line and the lower touch pad are formed of identical metals on identical layers to a source electrode and a drain electrode of each of the TFTs (Gwon at ¶ [0056]-[0057]).
As to claim 12, Gwon discloses a touch display panel comprising: 
a touch sensor unit comprising a plurality of touch sensors (Gwon at Figs. 1-2); 
a color filter layer disposed on the touch sensor unit (Gwon at Fig. 9); 
a touch routing line and a touch pad connected to each of the touch sensors and located in a bezel area (Gwon at Figs. 2, 5, routing lines 160 and touch pads 170); 
a crack prevention layer disposed in a bending area between the touch routing line and the touch pad (Gwon at Figs. 2, 5, crack prevention layer 188); 
a touch link line interconnecting the touch routing line and the touch pad via a lower part of the crack prevention layer in the bending area (Gwon at Figs. 2, 5, second connection electrode 174 is below crack prevention layer 188); and 
a touch passivation layer disposed on the plurality of touch sensors (Gwon at Fig. 5, touch protection film 158; ¶ [0052]).
The embodiment of Fig. 5 does not disclose that the touch link line has the touch passivation layer, and includes a first end cover area covering an end of the touch routing line and a second end cover area covering an end of the touch pad in a pad area.
However, the embodiment of Fig. 10 does disclose that that the touch link line has the touch passivation layer, and includes a first end cover area covering an end of the touch routing line and a second end cover area covering an end of the touch pad in a pad area (Gwon at Fig. 10, lateral protection films 148; ¶ [0080] discloses “The lateral protective films 148 shown in FIG. 10 are formed to cover the lateral surfaces of the routing line 160 and the touch pad 170, which are exposed to the outside, in order to prevent the exposure of the lateral surfaces of the routing line 160 and the touch pad 170. The lateral protective films 148 can prevent an increase in resistance due to defective electrochemical corrosion, which may be caused by exposure of the lateral surfaces of the routing line 160 and the touch pad 170. The lateral protective films 148 are formed together with the touch protective film 158 and are formed of the same material as the touch protective film 158. For example, the lateral protective films 148 are formed in a film or thin-film configuration using an organic insulating material such as epoxy or acrylic, or are formed of an inorganic insulating material such as SiNx or SiOx.”).
The embodiment of Fig. 5 of Gwon discloses a base touchscreen device upon which the claimed invention is an improvement.  The embodiment of Fig. 10 of Gwon discloses a comparable touchscreen device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to the embodiment of Fig. 5 of Gwon the teachings of the embodiment of Fig. 10 of Gwon for the predictable result of preventing electrochemical corrosion of routing lines 160 and touch pads 170 (Gwon at ¶ [0080]).
Gwon does not disclose that the touch passivation layer is extended to cover a side profile of an end of the encapsulation unit in a bezel area and extended to cover the touch link line in the bezel area.
However, Oh does disclose that the touch passivation layer is extended to cover a side profile of an end of the encapsulation unit in a bezel area and extended to cover the touch link line in the bezel area (Oh at Figs. 7, 9D, in particular, touch protective film 190).
 Gwon discloses a base touchscreen device upon which the claimed invention is an improvement.  Oh discloses a comparable touchscreen device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Gwon the teachings of Oh for the predictable result of providing an organic light emitting display having touch sensors which may achieve process simplification and cost reduction, and a method of fabricating the same (Oh at ¶ [0006]).
As to claim 13, the combination of Gwon and Oh discloses the touch display panel according to claim 12, wherein the crack prevention layer includes a first end cover area and a second end cover area separated from each other by the bending area therebetween (Gwon at Fig. 10).
As to claim 14, the combination of Gwon and Oh discloses the touch display panel according to claim 12, wherein the touch routing line is connected to the touch link line via a first contact hole in a jumping unit adjacent to the bending area (Gwon at Figs 5, 10, first connection contact hole 184a and routing contact hole 150).
As to claim 15, the combination of Gwon and Oh discloses the touch display panel according to claim 13, wherein the first contact hole is formed through at least one insulating layer and exposes a side surface of a first end of the crack prevention layer, wherein the touch routing line is located on a first end of the crack prevention layer while overlapping with the first contact hole (Gwon at Figs. 5, 10; ¶ [0056]), and 
wherein the touch passivation layer is connected to the first end cover area while covering the touch routing line overlapping with the first contact hole (Gwon at Fig. 10, lateral protective film 148).
As to claim 16, the combination of Gwon and Oh discloses the touch display panel according to claim 15, wherein the touch pad comprises: a lower touch pad connected to the touch link line (Gwon at Figs. 5, 10, transparent conductive film 161); and 
an upper touch pad connected to the lower touch pad via a second contact hole in the pad area (Gwon at Figs. 5, 10, opaque conductive film 163).
As to claim 17, the combination of Gwon and Oh discloses the touch display panel according to claim 16, wherein the second contact hole is formed through the at least one insulating layer to expose a second side surface of the crack prevention layer, wherein the upper touch pad is located on a second end of the crack prevention layer and an end of the insulating layer while overlapping with the second contact hole (Gwon at Figs. 5, 10 opening in crack prevention layer 188 where contact hole 176 is located), and 
wherein the second end cover area covers an end of the upper touch pad located on the second end of the crack prevention layer and the end of the insulating layer (Gwon at Fig. 10, lateral contact film contacting pad contact hole 176).
As to claim 18, the combination of Gwon and Oh discloses the touch display panel according to claim 17, wherein each of the first and second end cover areas of the touch passivation layer has a thickness less than a thickness of the touch passivation layer located on each of the touch sensors (Gwon at Fig. 10; MPEP 2144.04(IV) establishes the changes in shape/configuration or size/proportion are obvious).
Claims 8, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gwon and Oh as applied to claim 4 above, and in further view of Kim (US 20190179466 A1, Published June 13, 2019).
As to claim 8, the combination of Gwon and Oh discloses the touch display panel according to claim 4, wherein the touch sensor unit comprises: 
a touch buffer layer on the encapsulation unit (Gwon at ¶ [0038]-[0039]);… 
a touch passivation layer disposed on the touch insulating layer and covering the sensor metal layer (Gwon at Fig. 5, 10, touch protective film 158); and 
each of the touch routing line and the upper touch pad formed of an identical metal layer to the sensor metal layer (Gwon at Figs. 5, 10, transparent and opaque conductive films 161, 163).
The combination of Gwon and Oh does not disclose a bridge metal layer comprising a plurality of first bridge electrodes on the touch buffer layer; a touch insulating layer disposed on the touch buffer layer and covering the bridge metal layer; a sensor metal layer comprising a plurality of first touch electrodes and a plurality of second touch electrodes disposed on the touch insulating layer, wherein the first touch electrodes and the second touch electrodes constitutes a plurality of touch sensors, wherein the first touch electrodes and the second touch electrodes are spaced apart from each other, and wherein adjacent second touch electrodes are interconnected via second bridge electrodes, and adjacent first touch electrodes are connected to each other via a contact hole formed in the touch insulating layer and each of the first bridge electrodes.
However, Kim does disclose a bridge metal layer comprising a plurality of first bridge electrodes on the touch buffer layer (Kim at Figs. 4, 8); 
a touch insulating layer disposed on the touch buffer layer and covering the bridge metal layer (Kim at Figs. 4, 8); 
a sensor metal layer comprising a plurality of first touch electrodes and a plurality of second touch electrodes disposed on the touch insulating layer (Kim at Figs. 4, 8), 
wherein the first touch electrodes and the second touch electrodes constitutes a plurality of touch sensors, wherein the first touch electrodes and the second touch electrodes are spaced apart from each other (Kim at Figs. 4, 8), and 
wherein adjacent second touch electrodes are interconnected via second bridge electrodes, and adjacent first touch electrodes are connected to each other via a contact hole formed in the touch insulating layer and each of the first bridge electrodes (Kim at Figs. 4, 8). 
The combination of Gwon and Oh discloses a base touchscreen device upon which the claimed invention is an improvement.  Kim discloses a comparable touchscreen device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to the combination of Gwon and Oh the teachings of Kim for the predictable result of preventing water from penetrating into the touch electrodes (Kim at ¶ [0010]).
As to claim 9, the combination of Gwon, Oh, and Kim discloses the touch display panel according to claim 8, wherein the first and second contact holes are formed through the touch insulating layer and the touch buffer layer (Gwon at Fig. 10, contact holes 150, 175), and 
wherein the second end cover area entirely covers the end of the upper touch pad located on the touch insulating layer and the end of the upper touch pad located on the second end of the crack prevention layer (Gwon at Fig. 10, lateral protective film; MPEP 2144.04(IV) establishes that changes in shape/configuration are obvious).
Claims 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gwon, Oh, and Kim as applied to claim 8 above, and in further view of Beak (US 20180331160 A1, Published November 15, 2018).
As to claim 10, the combination of Gwon, Oh, and Kim discloses the touch display panel according to claim 8.
The combination does not disclose that the touch routing line comprises an upper routing line and a lower routing line overlapping with each other in a state in which the touch insulating layer is interposed therebetween, and wherein the upper routing line and the lower routing line is connected to each other via a contact hole formed in the touch insulating layer.
However, Beak does disclose that the touch routing line comprises an upper routing line and a lower routing line overlapping with each other in a state in which the touch insulating layer is interposed therebetween (Beak at Figs. 4-5, upper routing lines 164 and lower routing lines 162 have an insulating layer interposed therebetween), and 
wherein the upper routing line and the lower routing line is connected to each other via a contact hole formed in the touch insulating layer (Beak at Figs. 4-5, routing contact holes 166).
The combination of Gwon, Oh, and Kim discloses a base touchscreen device upon which the claimed invention is an improvement.  Beak discloses a comparable touchscreen device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to the combination of Gwon, Oh, and Kim the teachings of Beak for the predictable result of simplifying the manufacturing process (Beak at ¶ [0074]).
As to claim 11, the combination of Gwon, Oh, and Kim discloses the touch display panel according to claim 8.
The combination does not disclose that the first touch electrodes, the second touch electrodes, and the second bridge electrodes have a mesh pattern shape overlapping the non-emissive area, and the first bridge electrodes have a mesh pattern shape or a line pattern shape overlapping the non-emissive area.
However, Beak does disclose that the first touch electrodes, the second touch electrodes, and the second bridge electrodes have a mesh pattern shape overlapping the non-emissive area, and the first bridge electrodes have a mesh pattern shape or a line pattern shape overlapping the non-emissive area (Beak at Fig. 2)
The combination of Gwon, Oh, and Kim discloses a base touchscreen device upon which the claimed invention is an improvement.  Beak discloses a comparable touchscreen device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to the combination of Gwon, Oh, and Kim the teachings of Beak for the predictable result of simplifying the manufacturing process (Beak at ¶ [0074]).

Response to Arguments
Applicant’s arguments with respect to claims 1-18 have been considered but they are believed to be addressed above, and therefore, moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
06/09/2022